LIMBAUGH, Judge,
concurring.
I write separately to emphasize the fact that the majority does not reach what I perceive to be the issue that appellants are actually attempting to raise — whether the levy approved by the voters is invalid if the amount voted on was not an exact amount, but was stated instead as an amount not to exceed 20$. Appellants failed in their purpose by couching the issue as a challenge to the ballot language rather than a challenge to the validity of the levy as enacted and approved.
As to Count II, I agree that the principal opinion correctly decides that the County Commission, rather than the Board, has the power to set the levy, subject, of course, to voter approval. This part of the opinion decides only what entity sets the levy, not whether the amount of the levy comports with the statutes.